Citation Nr: 1514674	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from August 1964 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the claim to reopen entitlement to service connection for a low back disability; however, the RO denied the service connection claim on the merits.  The Veteran appealed the denial of this claim in this decision, and the matter is now before the Board.  

The Veteran testified before the undersigned Veterans Law Judge in April 2014 sitting at the Board headquarters in Washington, D.C. 


FINDINGS OF FACT

1.  By a May 1977 rating decision, the RO in denied the Veteran's claim of entitlement to service connection for a low back injury.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the May 1977 rating decision relates to previously unestablished facts necessary to substantiate the service connection claim for a low back disability. 

3.  After affording the Veteran the benefit of the doubt, the evidence is at least in equipoise as to whether he incurred an injury to his back in service. 

4.  After affording the Veteran the benefit of the doubt, the evidence is at least in equipoise as to whether the Veteran's current low back disability is etiologically related to his military service.  

CONCLUSIONS OF LAW

1.  The May 1977 rating decision that denied the Veteran's claim of entitlement to service connection for a low back injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the May 1977 rating decision to reopen the Veteran's claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's low back disability is an arthritic disability which is considered a "chronic disease," and is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking to reopen a previously denied claim of entitlement to service connection for a low back disability.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The RO denied the Veteran's claim of entitlement to service connection for a low back injury in May 1977 because it was not incurred in nor aggravated by service.  The RO reasoned that the Veteran's service treatment records did not show complaints and treatment of a back condition, and an examination conducted in April 1977 showed that the Veteran had full range of motion and lacked spasms. 
The Veteran was informed of this decision by a May 1977 letter and he did not appeal the decision or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the May 1977 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has submitted medical and lay evidence, including a December 2010 nexus opinion from a private doctor and a January 2013 letter from his sister, which is new and material for his claim to service connection.  Thus, the Board determines that this new medical and lay evidence suffices as evidence of previously unestablished facts necessary to substantiate the service connection claim for a low back disability, and therefore, the claim for entitlement to service connection for a low back disability is reopened.

Initially, the Board notes that the claims file contains private and VA medical records indicating that the Veteran has current medical diagnoses for his low back.  Specifically, a December 2010 medical treatment note from a private chiropractor showed diagnoses of displacement of the lumbar intervertebral disc (IVD) without myelopathy, lumbar subluxation, sacral subluxation, and degeneration of the lumbar or lumbosacral disc.  Likewise, a February 2011 VA physical rehabilitation consult showed that the Veteran was given a transcutaneous electrical nerve stimulation (TENS) unit to treat his low back symptoms.  Thus, the only questions to be answered are whether his current low back disability was incurred in service or the applicable period thereafter, and whether there is a causal or presumptive relationship between his present diagnosis and military service.  

The claims file shows the Veteran's consistent contention that he injured his lower back while lifting and carrying heavy roofing material at a base supply station during military service.  However, his service treatment records do not show complaints or treatment for this injury.  His March 1968 separation report of medical examination showed the physician's notation that the Veteran's spine and other musculoskeletal systems were normal.  Moreover, the Veteran stated in his separation report of medical history that he did not have recurrent back pain.

He filed a claim of entitlement to service connection for a low back injury in 1977 alleging that he injured his back in 1966 and was treated for it in service.  An April 1977 VA examiner noted that the Veteran reported sustaining an injury to his lower back in 1966 or 1967 that appeared to be minor at the time but had caused problems in subsequent years.  The Veteran contended that he injured his back while unloading roofing material from a truck during his time at the base supply station.  Furthermore, the Veteran reported instances of pain the lower back region from time to time since the accident; however, the injury had not affected his general health but had made certain tasks impossible without causing injury to the problem area.  

The examiner recounted the Veteran's medical history for this injury, and noted the Veteran's statement that he did not report to sick call for this injury following an initial examination and check-up.  The examiner also noted that the Veteran's service treatment records do not contain complaints or treatment for this injury and that he went back to duty for an additional two years after the injury.  Upon examination, the Veteran was found to have full range of motion and no spasms.  An x-ray from this time showed that the Veteran's lumbosacral spine had six instead of the usual five lumbar segments.  

The Veteran filed the present claim to reopen service connection for a low back disability in January 2011 and again contended in his application for compensation and/or pension that he injured his lower back while lifting heavy roofing material at a base supply station.  He alleged that he had a duty excuse from work for several days and that he was given a physical profile for 18 months during which he was given lighter duty jobs to prevent him from re-injuring his back.  Furthermore, he reported that he sought treatment from private doctors after discharge.  

In addition to the Veteran's lay statements, including his statements during the April 2014 Board hearing, which recount the specifics of his back injury in service with consistency, the claims file contains a January 2013 letter from the Veteran's sister.  In this letter, his sister relays a conversation she had with the Veteran concerning two instances involving his medical health.  One instance involved receiving stitches on his chin, and the Board notes that the Veteran's service treatment records corroborate this event.  The other instance involved a discussion about the Veteran's low back, which was causing him discomfort.  The Veteran' sister reported remembering him dealing with pain in August 1968 and getting treatment that included medication for pain while lifting heavy objects at the supply base.  She contended that the Veteran has had ongoing problems related to his lower back injury that has required pain relievers and chiropractic treatment since the injury.  

In light of the abovementioned evidence, and after affording the Veteran the benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether he incurred an injury to his back in service.  The Board notes that the Veteran sought service connection for this disability relatively soon after leaving military service, and that his testimony and lay statements during the appeal period have been consistent and credible with statements made during his first attempt at receiving benefits for this disability in 1977.  Moreover, the Board reaches this conclusion based on the statements from the Veteran's sister which relay the Veteran's symptoms from August 1968, and whose other statements have been corroborated by the Veteran's service treatment records.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").  

In regards to the etiology of the Veteran's current low back disability, the Board notes that the claims file contains lay statements from the Veteran contending that his current low back disability was caused by a back injury during service.  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).

Moreover, the claims file contains two nexus opinions from a private chiropractor.  The first medical opinion, a letter dated December 2010, showed that the Veteran first sought treatment for lower back pain in July 1984, and he stated that the pain began in 1966 when he injured his back lifting.  The private chiropractor stated that the Veteran sought treatment numerous times since then for his lower back degenerative disc condition, including the latest visit in December 2010.  The chiropractor opined that his current lower back disability was likely the result of the 1966 injury.

The Board notes that the claims file contains several private medical records from this chiropractor after 2000 which show treatment for the Veteran's back.  A March 2011 letter from this chiropractor's office indicated that medical records prior to 2000 had been destroyed.  

The second medical opinion, which is from the same private chiropractor in July 2011, states that after further review, and based on his examination of x-rays, it was as likely as not that the Veteran's lower back injury occurred in 1966.  

In light of the abovementioned evidence, and after affording the Veteran the benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's current low back disability is etiologically related to his military service.  The Board finds it significant that the claims file does not contain a nexus opinion from a medical professional indicating that the Veteran's current low back disability was not related to his injury in service.  Moreover, while the claims file does not contain evidence of private medical treatment prior to May 2002, the private chiropractor stated that he began treating the Veteran in 1984 for the low back disability and the March 2011 letter from his office indicated that medical records prior to 2000 were unavailable.  

Likewise, the lack of medical evidence in the claims file which shows treatment for the low back disability after discharge from service and 1984 can be attributed to unavailability of these records.  Specifically, the Veteran has alleged numerous times, including during the April 2014 Board hearing, that he sought treatment from private physicians for this disability immediately after separating from service.  A July 2011 statement from the spouse of a private physician who had treated the Veteran after service indicated that any such medical records are unavailable as the private physician's practice had closed in October 1996 and the private physician had passed away.  Thus, it is quite plausible that the Veteran had sought continuous treatment for the current lower back disability since separating from service.  Therefore, after affording the Veteran the benefit of the doubt, the evidence is at least in equipoise as to whether the Veteran's current low back disability is etiologically related to his military service.  

The Board determines that discussion of the etiology of the Veteran's low back disability on a presumptive basis is not required because the Board has granted the benefit sought on appeal, i.e., service connection, on a direct basis.  Thus, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's low back disability was incurred in, caused by service, and is otherwise etiologically related to his military service.  After applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim to reopen entitlement to service connection for a low back disability and the claim of entitlement to service connection for a low back disability.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted. 

Entitlement to service connection for a low back disability is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


